PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/727,620
Filing Date: 26 Dec 2019
Appellant(s): WILSON ELECTRONICS, LLC



__________________
Alex W. Hammond
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
1.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.         Claims 1-6, 10-16, 18, 19, and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0009889 A1 to Zhan (hereinafter “Zhan”).
          Regarding Claim 1, Zhan discloses a repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising:
     a first common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a second common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction signal path coupled between the first common-direction multiplexer and the second common-direction multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths, particular to the first through fifth amplification paths.), the first-direction signal path configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.) in a first-direction frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].);
     a third common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a fourth common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); and
     a second-direction signal path coupled between the third common-direction multiplexer and the fourth common-direction multiplexer (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths, particular to the sixth through ninth amplification paths.), the second-direction signal path configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] and [0070] – a filter is provided for third and fourth multiplexers on sixth through ninth amplification paths.) in a second-direction frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070].) that is spectrally adjacent to the first-direction frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 2, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range includes one or more first-direction bands (Zhan: [0030-0032] – Bands V, XIII, and XII include uplink and downlink directions, each in a determined frequency range.); and
     the second-direction frequency range includes one or more second-direction bands (Zhan: [0030-0032] – Bands II and IV include uplink and downlink directions, each in a determined frequency range.),
     wherein one or more of the first-direction bands are spectrally adjacent to the one or more of the second-direction bands (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 3, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range includes one or more first-direction channels (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels.); and
     the second-direction frequency range includes one or more second-direction channels (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.),
     wherein one or more of the first-direction channels are spectrally adjacent to the one or more second-direction channels (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 4, Zhan discloses the repeater of claim 1, further comprising:
     a first antenna port coupled to the first common-direction multiplexer, and configured to be coupled to a first-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a second antenna port coupled to the second common-direction multiplexer, and configured to be coupled to a first-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a third antenna port coupled to the third common-direction multiplexer, and configured to be coupled to a second-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port coupled to the fourth common-direction multiplexer, and configured to be coupled to a second-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).).
            Regarding Claim 5, Zhan discloses the repeater of claim 4, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.) to enable amplification and filtering of the first-direction frequency range and the second-direction frequency range, which correspond to spectrally adjacent, opposite-direction frequency ranges (Interpreted as an intended result to the positively-recited limitation of isolation, and not given patentable weight. However, Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098].).
            Regarding Claim 6, Zhan discloses the repeater of claim 4, wherein:
     the first-direction receive antenna and the second-direction transmit antenna are included in a first antenna package (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive, or transceiver, interpreted to correspond to a package.); and
     the first-direction transmit antenna and the second-direction receive antenna are included in a second antenna package (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive, or transceiver, interpreted to correspond to a package.).
            Regarding Claim 10, Zhan discloses the repeater of claim 1, wherein the repeater is configured to:
     amplify and filter signals in one or more public safety frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.); and
     amplify and filter signals in one or more cellular frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.).
            Regarding Claim 11, Zhan discloses the repeater of claim 10, wherein:
     the one or more public safety frequency ranges include one or more of: 788-805 megahertz (MHz), 806-824 MHz, or 896-901 MHz that correspond to uplink frequency ranges, or 758-775 MHz, 851-869, or 935-940 MHz that corresponds to downlink frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.); and
     the one or more cellular frequency ranges include one or more of: 663-716 MHz, 698-716MHz, 776-787 MHz, or 824-849 MHz that corresponds to uplink frequency ranges, or 617-652 MHz, 728-757 MHz, or 869-894 MHz that correspond to downlink frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.).
            Regarding Claim 12, Zhan discloses the repeater of claim 10, further comprising a controller configured to:
     select a first automatic gain control (AGC) level for the one or more public safety frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.); and
     select a second AGC level for the one or more cellular frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.),
     wherein AGC levels are selected for the one or more public safety frequency ranges separate from the one or more cellular frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.), wherein the repeater includes separate filtering and amplification signal paths for the one or more public safety frequency ranges and the one or more cellular frequency ranges (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 13, Zhan discloses the repeater of claim 10, further comprising a controller configured to:
     perform network protection for the one or more cellular frequency ranges (Zhan: [0031-0033] – suggested “protection” is required by Federal Communications Commission (FCC) guidelines and regulations.); and
     determine to not perform network protection for the one or more public safety frequency ranges (Zhan: [0031-0033] – suggested “protection” is required by Federal Communications Commission (FCC) guidelines and regulations. FCC does not provide rules for the protection of frequency ranges belonging to “public safety”.).
            Regarding Claim 14, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range is an uplink frequency range and the second-direction frequency range is a downlink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.); or
     the first-direction frequency range is a downlink frequency range and the second-direction frequency range is an uplink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.).
            Regarding Claim 15, Zhan discloses the repeater of claim 1, wherein the repeater is a combined public safety and cellular repeater configured to:
     amplify a first-direction cellular frequency range that is spectrally adjacent to a second-direction public safety frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.); or
     amplify a first-direction public safety frequency range that is spectrally adjacent to a second-direction cellular frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.).

            Regarding Claim 16, Zhan discloses a wideband cellular and public safety repeater, comprising:
     a first multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a second multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction cellular amplification and filtering path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths, particular to the first through fifth amplification paths.), including one or more of a low noise amplifier (LNA) (Zhan: [0046] and [0069-0070] – corresponds to an amplification path comprising at least an LNA.), a filter (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.) or a power amplifier (PA) (Zhan: [0046] and [0069-0070] – amplification paths include a power amplifier.), wherein the first-direction cellular amplification and filtering path is configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.) a signal in a first-direction cellular band (Zhan: [0030-0032] – bands include uplink and downlink directions, each in a determined frequency range that are also included in a range of cellular bands.); 
     a third multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a fourth multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a second-direction public safety amplification and filtering path coupled between the third multiplexer and the fourth multiplexer (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths, particular to the sixth through ninth amplification paths.), including one or more of an LNA (Zhan: [0046] and [0069-0070] – corresponds to an amplification path comprising at least an LNA.), a filter (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.) or a PA (Zhan: [0046] and [0069-0070] – amplification paths include a power amplifier.), wherein the second-direction public safety amplification and filtering path is configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter (Zhan: [0067] and [0070] – a filter is provided for third and fourth multiplexers on sixth through ninth amplification paths.) a signal in a second-direction public safety band (Zhan: [0030-0032] – bands include uplink and downlink directions, each in a determined frequency range that are also included in a range of public-safety bands.) that is spectrally adjacent to the first-direction cellular band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 18, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are radio frequency (RF) bandpass filters (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.).            
            Regarding Claim 19, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are full-band bandpass filters (Interpreted to correspond to a complete band passband filter as described by Zhan in at least [0041] for overall channel filtering.).
            Regarding Claim 21, Zhan discloses the wideband cellular and public safety repeater of claim 16, further comprising a controller configured to:
     select an automatic gain control (AGC) level for the one or more cellular bands (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.); and
     select an AGC level for the one or more public safety bands (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.), wherein the AGC level selected for the one or more cellular bands is separate from the AGC level selected for the one or more public safety bands (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.).
            Regarding Claim 22, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein:
     the first-direction cellular amplification and filtering path is an uplink cellular signal path and the second-direction public safety amplification and filtering path is a downlink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.); or
     the first-direction cellular amplification and filtering path is a downlink cellular signal path and the second-direction public safety amplification and filtering path is an uplink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.).
            Regarding Claim 23, Zhan discloses the wideband cellular and public safety repeater of claim 16, further comprising:
     a first antenna port coupled to the first multiplexer, and configured to be coupled to a first-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a second antenna port coupled to the second multiplexer, and configured to be coupled to a first-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a third antenna port coupled to the third multiplexer, and configured to be coupled to a second-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port coupled to the fourth multiplexer, and configured to be coupled to a second-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).).
            Regarding Claim 24, Zhan discloses the wideband cellular and public safety repeater of claim 23, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design to enable amplification and filtering of the first-direction cellular band and the second-direction public safety band, which correspond to spectrally adjacent, opposite-direction bands (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.).

            Regarding Claim 25, Zhan discloses a repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising:
     a first multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a second multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the first-direction signal path configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a first-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a first filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.); and
     a second-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the second-direction signal path configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a second-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a second filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.), and the second-direction band is spectrally adjacent to the first-direction band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.),
     wherein the first filter and the second filter provide filtering to isolate the first-direction band from the spectrally adjacent second-direction band (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.).
            Regarding Claim 26, Zhan discloses the repeater of claim 25, wherein the first filter or the second filter is one of: an intermediate frequency (IF) filter, a full-band IF filter, a radio frequency (RF) bandpass filter (Zhan: [0067] – a bandpass filter is provided for first and second multiplexers on first through ninth amplification paths.) or a digital filter.
            Regarding Claim 27, Zhan discloses the repeater of claim 25, wherein the repeater is a public safety repeater that is compatible with a wideband cellular repeater in a shared area (Interpreted to correspond to a repeater operable within frequency bands determined for “public safety” and “cellular” as disclosed by Zhan at [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz. A “shared area” is interpreted to correspond to one or more frequencies that overlap as outlined above or shared amplification path as described in [0057].).
            Regarding Claim 28, Zhan discloses the repeater of claim 25, wherein the repeater is a wideband cellular repeater that is compatible with a public safety repeater in a shared area (Interpreted to correspond to a repeater operable within frequency bands determined for “public safety” and “cellular” as disclosed by Zhan at [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz. A “shared area” is interpreted to correspond to one or more frequencies that overlap as outlined above or shared amplification path as described in [0057].).

            Regarding Claim 29, Zhan discloses a wideband cellular and public safety repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising:
     a first-direction cellular amplification and filtering path (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.) configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a first-direction cellular band (Zhan: [0031] –the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.) using a first filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.);
     a second-direction public safety amplification and filtering path (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.) configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a second-direction public safety band (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.) using a second filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.), wherein the second-direction public safety band is spectrally adjacent to the first-direction cellular band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.),
     wherein the first filter and the second filter provide filtering to isolate the first-direction band from the spectrally adjacent second-direction band (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.); and
     a controller operable to select a first automatic gain control (AGC) level for the first-direction cellular band (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.) and a second AGC level for the second-direction public safety band (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.) that is separate from the first AGC level (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 30, Zhan discloses the wideband cellular and public safety repeater of claim 29, wherein the first filter or the second filter is one of: an intermediate frequency (IF) bandpass filter, a full-band IF filter, a radio frequency (RF) bandpass filter (Zhan: [0067] – a bandpass filter is provided for first and second multiplexers on first through ninth amplification paths.) or a digital filter.
            Regarding Claim 31, Zhan discloses the wideband cellular and public safety repeater of claim 29, further comprising:
     a first antenna port configured to be coupled to a first-direction receive antenna via a first multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a second antenna port configured to be coupled to a first-direction transmit antenna via a second multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a third antenna port configured to be coupled to a second-direction receive antenna via a third multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port configured to be coupled to a second-direction transmit antenna via a fourth multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).).
            Regarding Claim 32, Zhan discloses the wideband cellular and public safety repeater of claim 29, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.) to enable amplification and filtering of the first-direction cellular band and the second-direction public safety band, which correspond to spectrally adjacent, opposite-direction bands (Interpreted as an intended result to the positively-recited limitation of isolation, and not given patentable weight. However, Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098].).                        

Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of United States Patent Application Publication 2017/0055231 A1 to Cook et al. (hereinafter “Cook”).
            Regarding Claim 7, Zhan discloses the repeater of claim 1, wherein:
     the first common-direction multiplexer and the fourth common-direction multiplexer are coupled (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d, that are communicatively coupled.); or
     the second common-direction multiplexer and the third common-direction multiplexer are coupled (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d, that are communicatively coupled.).
            Although Zhan discloses that the signal booster (element 2 of Figure 1, element 100 of Figure 4) comprises one or more elements for amplification and filtering (Zhan: Figure 4 with [0070-0071], as an example) and further discloses a plurality of configurations and additional elements are possible (Zhan: [0072], [0078]), Zhan does not expressly disclose the multiplexers and antennas are coupled to one or more circulators.
            However, Cook discloses a signal booster (Cook: Figure 1 with [0022]), comprising an integrated device antenna comprising coupling means including a multiplexer and a circulator (Cook: [0072-0073] and [0084-0086]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal booster of Zhan in view of the signal booster of Cook to include a circulator for the reasons of directing a signal to an outside antenna (UL) or an amplification path (DL).

9.         Claims 8, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of United States Patent Application Publication 2012/0002586 A1 to Gainey et al. (hereinafter “Gainey”).
            Regarding Claim 8, Zhan discloses the repeater of claim 1, wherein:
     the first-direction signal path is configured to filter the signal in the first-direction frequency range using filtering, and the first-direction signal path is configured to filter out the signal in the second-direction frequency range based on the filtering (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.); or
     the second-direction signal path is configured to filter the signal in the second-direction frequency range using filtering, and the second-direction signal path is configured to filter out the signal in the first-direction frequency range based on the filtering in the second-direction frequency range (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.), but does not expressly disclose that these filters are intermediate frequency (IF) filters.
            However, the inclusion of an IF filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least an IF subsampling receiving circuit (Gainey: [0034] and [0043]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include intermediate frequency filtering for the reasons of improving isolation between receiving and transmitting in the repeater.
             Regarding Claim 9, Zhan discloses the repeater of claim 1, wherein:
     the first-direction signal path is configured to filter the signal in the first-direction frequency range using filtering, and the first-direction signal path is configured to filter out the signal in the second-direction frequency range based on the filtering (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.); or
     the second-direction signal path is configured to filter the signal in the second-direction frequency range using filtering, and the second-direction signal path is configured to filter out the signal in the first-direction frequency range based on the filtering in the second-direction frequency range (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.), but does not expressly disclose these filters are digital filters.
            However, the inclusion of a digital filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least a digital filter (Gainey: [0027] and [0043] – filtering includes a digital conversion of the signal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include digital filtering for the reasons of improving isolation between receiving and transmitting in the repeater.            
            Regarding Claim 17, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are bandpass filters (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.), but does not expressly disclose that these bandpass filters are intermediate frequency (IF) bandpass filters.
            However, the inclusion of an IF bandpass filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least an IF subsampling receiving circuit (Gainey: [0034] and [0043]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include intermediate frequency filtering for the reasons of improving isolation between receiving and transmitting in the repeater.              
            Regarding Claim 20, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are filters (Zhan: [0039], [0043], [0049], and [0058] – amplification paths utilize surface acoustic wave (SAW) filters and ceramic filters, which are types of analog filters.), but does not expressly disclose these filters are digital filters.
            However, the inclusion of a digital filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least a digital filter (Gainey: [0027] and [0043] – filtering includes a digital conversion of the signal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include digital filtering for the reasons of improving isolation between receiving and transmitting in the repeater. 



















(3) Response to Argument
A. The issues presented by Appellant are described on page 9 of Appeal Brief (hereinafter “Brief”) under heading IV - “GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL” and are as follows,
     1) whether claims 1-6, 10-16, 18, 19 and 21-32 are unpatentable under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/0149479 to Zhan. (hereinafter “Snyder”) NOTE: Examiner believes this to be typographical error made by Appellant and should be “US Patent Publication No. 2015/0009889 A1 to Zhan hereinafter ‘Zhan’”, not “Snyder”. Examiner considers the following contentions in view of Appellant’s arguments to be made with respect to “Zhan” and the correct US Patent Publication document 2015/0009889 A1;

     2) whether claim 7 is unpatentable under 35 U.S.C. § 103 as being obvious over Zhan in view of U.S. Patent No. 6,277,413 to Sankaram (hereinafter “Sankaram”) NOTE: There is no rejection present in either mailed action (dated May 12/2021 and 12/09/2021) that includes any claim rejected as being unpatentable under 35 USC 103 as being obvious over Zhan in view of Sankaram. This argument is misplaced, and being that this grounds of rejection does not exist in the action being appealed, is moot;

     3) whether claim 7 is unpatentable under 35 U.S.C. § 103(a) as being obvious over Zhan in view of U.S. Patent Publication No. 2017/0055231 A1 to Cook et al. (hereinafter “Cook”); and

     4) whether claims 8, 9, 17, and 20 are unpatentable under 35 U.S.C. § 103(a) as being obvious over Zhan in view of U.S. Patent Publication No. 2012/002586 Al to Gainey et al. (hereinafter “Gainey”).

Appellant Argument (Zhan 102(a)(1) rejection), Brief page 18: Appellant argues “…Zhan does not disclose the use of common direction multiplexers, as illustrated in FIGs. 2 and 4 of the present application and recited in independent claim 1. As clearly illustrated in FIGs. 2 and 4 of the present application, the common direction multiplexers 211, 248 and 271, 241 (FIG. 2), and 409, 426 and 411, 442 (FIG. 4) are multiplexers that are used only for common direction signals, such as all UL signals or all DL signals” (Brief, page 18).
Examiner’s Response: Examiner respectfully disagrees. Claim 1 does not make any distinction whatsoever as to the direction of any “common-direction multiplexer” to be either in the uplink or the downlink, or even that the “common-direction” of any of the “first-direction signal path” and the “second-direction signal path” be opposite to one another. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., opposite direction bands associated with a particular “common-direction” multiplexer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes, as recited in claim 1, each of the first, second, third, and fourth “common-direction” multiplexers do not explicitly describe that these directions be in the uplink, the downlink, or be opposed to one another by their association with the first-direction signal path and the second-direction signal path. Since the claim language does not delineate as to what “direction” these “common-direction” multiplexers are clearly and explicitly alleged to describe, then Appellant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The Appellant appears to support Examiner’s allegation that Zhan does indeed include bidirectional multiplexers (UL and DL directions) on page 19 of Appeal:
“In contrast, Zhan only shows typical bidirectional multiplexers that are used for both the UL and DL signals. Zhan, FIG. 3 and 4. In FIG. 3 of Zhan, a two-band booster illustrates multiplexers that are connected to two UL signals and two (combined) DL signals. In FIG. 4 of Zhan, a 5-band booster is split by a diplexer to provide a 3-band booster, with multiplexers 112a, 112b that are connected to 3 UL bands and 3 DL bands (UL and DL Bands 5, 12 and 13), and a 2-band booster that are connected to 2 UL bands and 2 DL bands (UL and DL Bands 2 and 4). Each multiplexer illustrated in Zhan and discussed in the specification has an equal number of UL signals and DL signals.”

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 20: Appellant further asserts “…that the Examiner’s interpretation of the word ‘common-direction’ is in clear error” (Brief, page 20). 
Examiner’s Response: Examiner respectfully disagrees. Appellant has provided no persuasive arguments that the common meaning given to the term “common-direction” must exclude a direction that may be the same as or identical to another instance of the term “common-direction” as recited in claim 1.
            Claim 1 does not describe that any one of the “common-direction” multiplexers be differently defined from one another, other than they are of a first, second, third, and fourth “common-direction” multiplexer(s). Figure 4 of Zhan clearly and explicitly illustrates at least four “common-direction” multiplexers:

    PNG
    media_image2.png
    534
    771
    media_image2.png
    Greyscale

For example, at least multiplexers 112a and 112b (first and second “common-direction” multiplexers) include at least one “common” direction in the uplink (any one of Bands V, XIII, and XII) and at least one “common” direction in the downlink (any one of Bands V, XII and XIII). Further, at least multiplexers 112c and 112d (third and fourth “common-direction” multiplexers) include at least one “common” direction in the uplink (any one of Bands II and IV) and at least one “common” direction in the downlink (any one of Bands II and IV).

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief pages 20-21: Appellant further argues “The Examiner has construed the term “common-direction” so broadly as to render the term meaningless”, and moreover “by defining the term “common-direction” so broadly as to encompass all multiplexers, the Examiner obviates the functionality of claim 1” (Brief, pages 20-21). 
Examiner’s Response: Examiner respectfully disagrees. Claim 1 lacks any functionality as to eliminate the multiplexers of Zhan, since Zhan clearly illustrates bi-directional, multi-directional, and “common-directional” multiplexed paths as outlined above with respect to uplink and downlink opposite directional band paths. Since the claim language does not delineate as to what “direction” these “common-direction” multiplexers are clearly and explicitly alleged to describe, then Appellant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. In Figure 4 of Zhan reproduced above for convenience, there is at least one direction path between multiplexers 112a and 112b, and there is at least another direction path between multiplexers 112c and 112d, that is either the same direction or opposite of the one direction path between multiplexers 112a and 112b. Since the claim does not specify as to what direction the first and second direction paths are following, and the specification only gives examples of first and second direction signal paths, Zhan clearly anticipates independent claims 1, 16, 25, and 29.
            
Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 21: Appellant continues on page 21 of Brief, stating “the Examiner has clearly erred in the interpretation of the term ‘common-direction multiplexing’ as being synonymous with ‘multiplexer’”, because “the term ‘common-direction’ should reflect the plain language of the specification and should be interpreted to be a multiplexer that only includes single-direction signals” (Brief, page 21).
Examiner’s Response: Examiner respectfully disagrees. In review of the specification, there appears to be no link between a “single-direction” signal to a “common-direction” multiplexer. The closest description to this alleged association may be included with paragraph [0070] of the originally-filed disclosure:
[0070] In one configuration, the wideband cellular and public safety repeater 200 can separate the first-direction frequency ranges from the second-direction frequency ranges. Spectrally adjacent first-direction frequency ranges can be combined on a single first-direction amplification and filtering signal path. The first-direction amplification and filtering signal paths 214, 218, 220 can be communicatively coupled to the first common-direction multiplexer 212 and the second common-direction multiplexer 226. Similarly, spectrally adjacent second-direction frequency ranges can be combined on a single second-direction amplification and filtering signal path. The second-direction amplification and filtering signal paths 244, 248, 252, 256 can be communicatively coupled to the third common-direction multiplexer 242 and the fourth common-direction multiplexer 260.

Although there may be a single path between first and second common-direction multiplexers, the description above also describes multiple paths of the same direction between the common-direction multiplexers. Claim 1 does not exclude the paths illustrated by Zhan in Figure 4, since claim 1 and Figure 4 of Zhan include at least one path between multiplexers in one direction. Because Zhan has multiplexers that have multiple paths of opposite directions, Zhan clearly anticipates the language of claim 1 by inclusion of at least one path in one direction between multiplexers that allow a common direction of the one path. Examiner respectfully maintains the rejection of claim 1, because Zhan clearly anticipates claim 1.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 21: With respect to claim 2, Appellant argues “the Examiner incorrectly asserts that Zhan discloses ‘wherein one or more of the first-direction bands are spectrally adjacent to the one or more of the second-direction bands” (Brief, page 21). Appellant adds, “As previously discussed, the Zhan reference does not disclose any opposite direction adjacent signals, nor a booster architecture configured for such signals” (Brief, page 21). 
Examiner’s Response: Examiner respectfully disagrees. Examiner notes Appellant did not provide any arguments in the Brief to support this statement. Claim 2 recites,
The repeater of claim 1, wherein: the first-direction frequency range includes one or more first-direction bands; and the second-direction frequency range includes one or more second-direction bands, wherein one or more of the first-direction bands are spectrally adjacent to the one or more of the second-direction bands.  

Claim 2 does not describe the one or more first-direction bands and the one or more second-direction bands to include “opposite direction adjacent signals”. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., opposite direction adjacent signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Zhan clearly anticipates the claim by Zhan’s disclosure at [0030-0032] – Bands V, XIII, and XII include uplink and downlink directions in a determined frequency range, and Bands II and IV includes uplink and downlink directions, each in a determined frequency range. The Appellant gives many instances when a frequency range may be defined as “spectrally adjacent” at least by the disclosure in [0062] of the application:
[0062] As used herein, two frequency ranges (or two bands or two channels) can be “spectrally adjacent” when the two frequency ranges are abutting (i.e., 0 MHz between the two frequency ranges), or two frequency ranges can be spectrally adjacent when there is a relatively small amount of separation between the two frequency ranges, such as 1 MHz or 2 MHz. In one example, “spectrally adjacent” can be defined functionally based on a filter roll-off capability. When frequency ranges are so close together that a bandpass filter would be unable to roll off (or attenuate) the other frequency range more than, for example, 10 dB, the frequency ranges can be considered spectrally adjacent. By this definition, 1-5 MHz between frequency ranges can reasonably allow two frequency ranges to be considered spectrally adjacent. In some cases, the separation between spectrally adjacent frequency ranges can be up to 9 MHz or more depending on a frequency and a Q factor of the bandpass filter. As a result, “spectrally adjacent” separation can be different depending on which bandpass filter technology is being used. For example, a lower Q technology might consider two frequency ranges spectrally adjacent where a higher Q technology would be able to filter the frequency ranges separately.  

And Zhan defines the spectrally adjacent frequency ranges in at least [0031]:
[0031] In certain implementations, the Band XII uplink channel can have a frequency range of about 698 MHz to about 716 MHz, and the Band XII downlink channel can have a frequency range of about 728 MHz to about 746 MHz. Additionally, in certain implementations the Band XIII uplink channel can have a frequency range of about 776 MHz to about 787 MHz, and the Band XIII downlink channel can have a frequency range of about 746 MHz to about 757 MHz. Furthermore, in certain implementations the Band V uplink channel can have a frequency range of about 824 MHz to about 849 MHz, and the Band V downlink channel can have a frequency range of about 869 MHz to about 894 MHz. Additionally, in certain implementations the Band IV uplink channel can have a frequency range of about 1710 MHz to about 1755 MHz, and the Band IV downlink channel can have a frequency range of about 2110 MHz to about 2155 MHz. Furthermore, in certain implementations the Band II uplink channel can have a frequency range of about 1850 MHz to about 1910 MHz, and the Band II downlink channel can have a frequency range of about 1930 MHz to about 1990 MHz.

In this example, the first direction signal path (in an uplink) between first and second multiplexers has a first frequency range of 776 MHz to 787 MHz. The second direction signal path (in a downlink, opposite direction) between third and fourth multiplexers has a second frequency range of 869 MHz to 894 MHz. The difference between these spectrally adjacent frequencies is 82 MHZ, which necessarily can be included in the above definition for “spectrally adjacent frequency ranges…up to 9MHz or more”. Examiner respectfully maintains the rejection of claim 2, because Zhan clearly anticipates claim 2.
            
 Appellant’s Argument (Zhan 102(a)(1) rejection), Brief pages 21-22: With respect to claim 3, Appellant argues “The same arguments apply to the term ‘wherein one or more of the first-direction channels are spectrally-adjacent to the one or more second-direction channels’ in dependent claim 3” (Brief, Pages 21-22). 
Examiner’s Response: Examiner respectfully disagrees at least for the rationale applied above with respect to claim 2. Examiner respectfully maintains the rejection of claim 3, because Zhan clearly anticipates claim 3. 

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 22: With respect to claim 4, Appellant argues “Zhan does not disclose a first-direction receive antenna, and the Office action does not assert that it does” (Brief, page 22). 
Examiner’s Response: Examiner respectfully disagrees. Examiner cited Zhan at Figure 4 with [0024-0025], [0062-0063], and [0068]. Claim 4 recites,
The repeater of claim 1, further comprising:
a first antenna port coupled to the first common-direction multiplexer, and configured to be coupled to a first-direction receive antenna;
a second antenna port coupled to the second common-direction multiplexer, and configured to be coupled to a first-direction transmit antenna;
a third antenna port coupled to the third common-direction multiplexer, and configured to be coupled to a second-direction receive antenna; and
a fourth antenna port coupled to the fourth common-direction multiplexer, and configured to be coupled to a second-direction transmit antenna.

Figure 4 of Zhan clearly illustrates antennas 5a and 5b, operatively coupled to multiplexers 112a-d (through diplexers 111a and 111b), via antenna terminals (or ports, described in [0063]). In [0025], Zhan discloses the first and second antennas are designed to transmit and receive, thus providing at least first and second transmit antennas, and first and second receive antennas. Examiner respectfully maintains the rejection of claim 4, because Zhan clearly anticipates claim 4.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 22: With respect to claim 5, Appellant argues “Zhan does not disclose the use of 4 single-direction antennas that are isolated using spatial isolation, polarization, or antenna design” (Brief, page 22). 
Examiner’s Response: Examiner respectfully disagrees. Claim 5 does not recite “4 single-direction antennas”. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., 4 single direction antennas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In rejecting claim 5, Examiner cited [0072-0073], [0096-0099], and [0102] to disclose this feature. The antennas described by Zhan require transmission and reception in the uplink and downlink, as clearly described with respect to the rejection of claim 4. Thus, with respect to the rejection of claim 5, isolation may be carried in construction ([0096-0099], [0102]) or by filters that are selected ([0072-0073]). Examiner respectfully maintains the rejection of claim 5, because Zhan clearly anticipates claim 5. 

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief pages 22-23: With respect to claim 6, Appellant argues “The Zhan reference does not disclose a transmit antenna and a receive antenna configured for opposite direction signals that are included in a single package” (Brief, pages 22-23). 
Examiner’s Response: Examiner respectfully disagrees. In rejecting claim 6, Examiner cited Figure 4 with [0024-0025], [0062-0063], and [0068]. Figure 4 clearly illustrates that antennas 5a and 5b are operable to transmit and receive uplink and downlink signals for the plurality of bands having “spectrally adjacent” frequency ranges, wherein at least two of the directions may be of “common-direction”. Figure 4 also illustrates that antennas 5a and 5b are “packaged” to suit uplink and downlink directions, for the purpose of transmitting and receiving said signals. Examiner respectfully maintains the rejection of claim 6, because Zhan clearly anticipates claim 6.  

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 23: With respect to claim 10, Appellant argues “While Zhan discloses a two-band booster and a 5-band booster for cellular bands 12, 13, 2, 4, and 5, Zhan does not disclose anything about public safety frequency ranges, nor does Zhan disclose anything about a booster configured for public safety frequency ranges and cellular frequency ranges” (Brief, page 23). 
Examiner’s Response: Examiner respectfully disagrees. Claim 10 recites,
The repeater of claim 1, wherein the repeater is configured to: amplify and filter signals in one or more public safety frequency ranges; and amplify and filter signals in one or more cellular frequency ranges.

Paragraph [0060] of Appellant’s application describes the frequency ranges that define the public safety bands, as well as the cellular bands,
[0060] In one example, the public safety frequency ranges include: 788-805 megahertz (MHz), 806-824 MHz, or 896-901 MHz that correspond to uplink public safety frequency ranges, or 758-775 MHz, 851-869, or 935-940 MHz that corresponds to downlink public safety frequency ranges. In another example, the cellular frequency ranges include: 663-716 MHz, 698-716 MHz, 776-787 MHz, or 824-849 MHz that corresponds to uplink cellular frequency ranges, or 617-652 MHz, 728-757 MHz, or 869-894 MHz that correspond to downlink cellular frequency ranges.

In rejecting claim 10, Examiner cited paragraph [0031] of Zhan, wherein Zhan describes the same frequency ranges, that are interpreted to correspond to public safety and cellular bands,
[0031] In certain implementations, the Band XII uplink channel can have a frequency range of about 698 MHz to about 716 MHz, and the Band XII downlink channel can have a frequency range of about 728 MHz to about 746 MHz. Additionally, in certain implementations the Band XIII uplink channel can have a frequency range of about 776 MHz to about 787 MHz, and the Band XIII downlink channel can have a frequency range of about 746 MHz to about 757 MHz. Furthermore, in certain implementations the Band V uplink channel can have a frequency range of about 824 MHz to about 849 MHz, and the Band V downlink channel can have a frequency range of about 869 MHz to about 894 MHz. Additionally, in certain implementations the Band IV uplink channel can have a frequency range of about 1710 MHz to about 1755 MHz, and the Band IV downlink channel can have a frequency range of about 2110 MHz to about 2155 MHz. Furthermore, in certain implementations the Band II uplink channel can have a frequency range of about 1850 MHz to about 1910 MHz, and the Band II downlink channel can have a frequency range of about 1930 MHz to about 1990 MHz. 
   
As described above, the public safety frequency ranges of Zhan overlap the public safety frequency ranges as described by Appellant and thus meet the threshold requirement for anticipation. The cellular frequency range of Zhan overlaps the cellular frequency range as described by Appellant and thus meets the threshold requirement under anticipation. Examiner respectfully maintains the rejection of claim 10, because Zhan clearly anticipates claim 10. 

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 23: With respect to claim 12, Appellant argues that “As previously discussed, Zhan does not disclose, nor is it capable of supporting opposite-direction spectrally adjacent bands” (Brief, page 23). Examiner’s Response: Examiner respectfully disagrees at least for the reasons described above with respect to claim 2 and claim 10. Since Zhan supports frequency ranges including 758 MHz up to at least 940 MHz, Zhan is interpreted to support public safety frequency ranges (Zhan: [0031]). Zhan also supports frequencies that include 698 MHz up to at least 894 MHz, and therefore is interpreted to support cellular frequencies (Zhan: [0031]). Examiner respectfully maintains the rejection of claim 11, because Zhan clearly anticipates claim 11. 
 
Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 23: With respect to claims 12 and 13, Appellant argues “Since Zhan does not disclose the use of public safety bands and cellular bands in a repeater, Zhan cannot disclose different AGC levels for public safety and cellular bands. The same arguments apply to claim 13” (Brief, page 23). 
Examiner’s Response: Examiner respectfully disagrees at least for the reasons described above with respect to claims 2 and 10. Zhan discloses a number of gain blocks (automatic or programmable) can be selected for a desired amplification characteristic dependent upon the band or channel (Zhan: [0050-0052], [0070-0075]). Examiner respectfully maintains the rejections of claims 12 and 13, because Zhan clearly anticipates claims 12 and 13. 

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 24: With respect to claim 14, Appellant states “Claim 14 is a dependent claim that is allowable for at least the same reasons as independent claim 1, on which it depends” (Brief, page 24). Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zhan discloses the first-direction frequency range is an uplink frequency range and the second-direction frequency range is a downlink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.); or the first-direction frequency range is a downlink frequency range and the second-direction frequency range is an uplink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.). Examiner respectfully maintains the rejection of claim 14, because Zhan clearly anticipates claim 14.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 24: With respect to claim 15, Appellant argues “Zhan neither disclose [sic] a repeater for public safety frequency ranges, nor a repeater capable of opposite-direction spectrally adjacent signals, as previously discussed” (Brief, page 24). 
Examiner’s Response: Examiner respectfully disagrees at least for the reasons described above with respect to claims 2 and 3. Zhan discloses amplify a first-direction cellular frequency range that is spectrally adjacent to a second-direction public safety frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.); or amplify a first-direction public safety frequency range that is spectrally adjacent to a second-direction cellular frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.). Examiner respectfully maintains the rejections of claim 15, because Zhan clearly anticipates claim 15.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief pages 24-25: With respect to independent claim 16, Appellant argues “As previously discussed, the Zhan reference does not disclose anything about opposite-direction spectrally adjacent signals. Nor does Zhan disclose the use of separate pairs of multiplexers to filter and amplify the opposite-direction spectrally adjacent signals, as recited in claim 16” (Brief, pages 24-25). 
Examiner’s Response: Examiner respectfully disagrees at least for the reasons described above with respect to claims 1 and 2. As noted above with respect to claim 1, each of the first, second, third, and fourth “common-direction” multiplexers do not explicitly describe that these directions be in the uplink, the downlink, or be opposed to one another by their association with the first-direction signal path and the second-direction signal path. With respect to the term “spectrally-adjacent”, Zhan clearly anticipates the claim by Zhan’s disclosure at [0030-0032] – Bands V, XIII, and XII include uplink and downlink directions in a determined frequency range, and Bands II and IV includes uplink and downlink directions, each in a determined frequency range. The Appellant gives many instances when a frequency range may be defined as “spectrally adjacent” at least by the disclosure in [0062] of the application, wherein “In some cases, the separation between spectrally adjacent frequency ranges can be up to 9 MHz or more depending on a frequency and a Q factor of the bandpass filter.” As also noted above, Zhan discloses that each of the paths are amplification paths (thus, amplified; see Zhan at [0046] and [0069-0070], Final Office action, page 14) and filtered (each path comprises a bandpass filter; see Zhan at [0039], [0041], and [0069-0070], Final Office action, page 14). Examiner respectfully maintains the rejections of claim 16, because Zhan clearly anticipates claim 16.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 25: With respect to claims 18 and 19, Appellant states “Claims 18 and 19 are dependent claims that are allowable for at least the same reasons as independent claim 16, on which they depend” (Brief, page 25). 
Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In rejecting claim 18, Examiner cited [0039], [0041], and [0069-0070] of Zhan disclosing that each of the amplification paths comprise bandpass filters (Final Office action, page 16). In rejecting claim 19, Examiner cited [0041] of Zhan disclosing complete band passband filters which are interpreted as full-band bandpass filters. Examiner respectfully maintains the rejections of claims 18 and 19, because Zhan clearly anticipates claims 18 and 19.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 25: With respect to claims 21, 23, and 24, Appellant argues the same arguments made with respect to claims 12, 4, and 5 apply respectively to claims 21, 23, and 24 (Brief, page 25). Examiner’s Response: Examiner respectfully disagrees at least for the reason described above with respect to claims 12, 4, and 5. Examiner respectfully maintains the rejections of claims 21, 23, and 24, because Zhan clearly anticipates claims 21, 23, and 24.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 25: With respect to claim 22, Appellant states “Claim 22 is a dependent claim that is allowable for at least the same reasons as independent claim 16, on which it depends” (Brief, page 25). Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zhan discloses the first-direction cellular amplification and filtering path is an uplink cellular path and the second-direction public safety amplification and filtering path is a downlink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.); or the first-direction cellular amplification and filtering path is downlink cellular path and the second-direction public safety amplification and filtering path is an uplink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.). Zhan clearly describes the signal paths include frequency ranges that include cellular and public-safety frequency ranges (Zhan: [0031]), and further clearly illustrates uplink and downlink amplification paths that propagate signals between multiplexers that include said ranges (Zhan: Figure 4). Examiner respectfully maintains the rejection of claim 22, because Zhan clearly anticipates claim 22.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 26: With respect to claim 25, Appellant argues “The Zhan reference does not disclose a signal in a first-direction band using a first filter, and a signal in a second-direction band using a second filter for the second-direction band that is spectrally adjacent to the first direction (i.e. opposite-direction)” (Brief, page 26). 
Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Claim 25 does not expressly disclose that the first and second directions are opposite directions. In response to Appellant’s argument that the references fail to show certain features of Appellant' s invention, it is noted that the features upon which Appellant relies (i.e., opposite directions for first and second directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Zhan discloses a repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising: a first multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); a second multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); a first-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the first-direction signal path configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a first-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a first filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.); and a second-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the second-direction signal path configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a second-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a second filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.), and the second-direction band is spectrally adjacent to the first-direction band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.), wherein the first filter and the second filter provide filtering to isolate the first-direction band from the spectrally adjacent second-direction band (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.). Examiner respectfully maintains the rejection of claim 25, because Zhan clearly anticipates claim 25.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 26: With respect to claim 26, Appellant states “Claim 26 is a dependent claim that is allowable for at least the same reasons as independent claim 25, on which it depends” (Brief, page 26). Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zhan at least discloses a bandpass filter (RF bandpass filter) between first and second multiplexers 112a and 112b, respectively, and therefore anticipates the claim 26. Examiner respectfully maintains the rejection of claim 26, because Zhan clearly anticipates claim 26.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 26: With respect to claims 27 and 28, Appellant states “As previously discussed, the Zhan does not discloses a public safety repeater, nor a public safety repeater that is compatible with a wideband cellular repeater. The same argument applies to claim 28.” (Brief, page 26). Examiner’s Response:  Since Zhan discloses a repeater operable within frequency bands determined for “public safety” and “cellular” as disclosed by Zhan at [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz, and further discloses a “shared area” is interpreted to correspond to one or more frequencies that overlap as outlined above or shared amplification path as described in [0057], Zhan provides public safety frequencies and wideband cellular frequencies. Examiner respectfully maintains the rejections of claims 28 and 28, because Zhan at least suggests claims 27 and 28.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 26: With respect to claims 29, 31, and 32, Appellant argues the same arguments made with respect to claims 25, 12, 4, and 5 apply respectively to claims 29, 31, and 32 (Brief, page 26). Examiner respectfully disagrees at least for the reason described above with respect to claims 25, 12, 4, and 5. Examiner respectfully maintains the rejections of claims 29, 31, and 32, because Zhan clearly anticipates claims 29, 31, and 32.

Appellant’s Argument (Zhan 102(a)(1) rejection), Brief page 26: With respect to claim 30, Appellant states “Claim 30 is a dependent claim that is allowable for at least the same reasons as independent claim 29, on which it depends” (Brief, page 26). Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zhan at least discloses a bandpass filter (RF bandpass filter) between first and second multiplexers 112a and 112b, respectively, and therefore anticipates the claim 26. Examiner respectfully maintains the rejection of claim 30, because Zhan clearly anticipates claim 30.


Appellant’s Argument (Zhan in view of Cook, 103 rejection), Brief page 29:            Appellant states “Claim 7 is a dependent claim that is allowable for at least the same reasons as independent claim 1, on which it depends” (Brief, page 29). 
Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Claim 7 requires the first and fourth common-direction multiplexers be coupled to a circulator and the circulator is configured to be coupled to a bidirectional antenna, or that the second and third common-direction multiplexers be coupled to a circulator and the circulator of the second common-direction multiplexer is configured to be coupled to a bidirectional antenna. Zhan illustrates that the one through fourth multiplexers are coupled, and are coupled to a bidirectional antenna (Zhan: Figure 4 with [0062] – the booster comprises first through fourth multiplexers that are coupled to one another, and are further coupled to antennas). Cook is cited for disclosing that a circulator may be integrated with the design that includes multiplexers and antennas, in the similar field of endeavor related to signal booster design (Cook: Figure 1 with [0022], [0072-0073], and [0084-0086]). The combination of Zhan and Cook at least renders obvious the limitation reciting the first and fourth common-direction multiplexers be coupled to a circulator and the circulator is configured to be coupled to a bidirectional antenna. Examiner respectfully maintains the rejection of claim 7, because claim 7 is rendered obvious over Zhan in view of Cook. 

Appellant’s Argument (Zhan in view of Gainey, 103 rejection), Brief page 30: Appellant states “Claims 8, 9, 17, and 20 are dependent claims that are allowable for at least the same reasons as independent claims 1 and 16, on which they depend” (Brief, page 30). 
Examiner’s Response: Examiner respectfully disagrees. Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Claims 8 and 17 are similar in language, wherein filtering is required to be applied via intermediate filtering. In the same field of signal boosting, Gainey discloses intermediate filtering (IF) for the benefit of improving isolation between receiving and transmitting functions of a repeater (Gainey: Figure 1 with [0005], [0009-0010] and [0034], [0043]). Claims 9 and 20 require digital filtering in the paths. Gainey discloses the use of digital conversion (filtering) of the signal repeater (boosting) for the benefit of improving isolation between receiving and transmitting functions of a repeater (Gainey: Figure 1 with [0005], [0009-0010] and [0027], [0043]). Examiner respectfully maintains the rejections of claims 8, 9, 17, and 20, because claims 8, 9, 17, and 20 are rendered obvious over Zhan in view of Gainey.

            (4) Conclusion
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 12, 2022

Conferees:
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.